Citation Nr: 1747322	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  11-14 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for thyroid disease, to include Graves' disease, claimed as due to exposure to radiation.

3.  Entitlement to service connection for a hysterectomy, claimed as due to exposure to radiation.

4.  Entitlement to service connection for diabetes mellitus, claimed as due to exposure to radiation.

4.  Entitlement to service connection for a disability manifested as weight gain, claimed as due to exposure to radiation.

5.  Entitlement to service connection for arthritis in the hips and joints, to include as due to exposure to radiation.


WITNESSES AT HEARING ON APPEAL

The Veteran and her former husband


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel


INTRODUCTION

The Veteran had active service from June 1975 to June 1979. 

These matters come before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

In June 2012, the Veteran and her witness testified before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the record.

In November 2014, the Board remanded the instant matters.

The Board notes that the Veteran's former attorney withdrew his power of attorney in August 2015, prior to certification of these appeals.  This submission indicated that the Veteran had been notified of this withdrawal.  The Veteran has not appointed another representative and therefore proceeding pro se in these appeals. 

The issue of entitlement to service connection for arthritis of the hips and joints is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Thyroid disease, to include Graves' disease, is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include exposure to radiation.

2.  A hysterectomy, is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include exposure to radiation.

3.  Diabetes mellitus is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include exposure to radiation and diabetes mellitus did not manifest within one year of service discharge.

4.  Weight gain, is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include exposure to radiation.

5.  Obesity is not a disease or injury for purposes of 38 U.S.C. § 1131 on a direct or secondary basis. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for thyroid disease, to include Graves' disease, claimed as due to exposure to radiation, have not been met.  38 U.S.C.A.   §§ 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.311 (2016). 

2.  The criteria for service connection for a hysterectomy, claimed as due to exposure to radiation, have not been met.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.311 (2016). 

3.  The criteria for service connection for diabetes mellitus, claimed as due to exposure to radiation, have not been met.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2016). 

4.  The criteria for service connection for weight gain, claimed as due to exposure to radiation, have not been met.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.311 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

In the instant case, VA's duty to notify was satisfied by a February 2010 letter, sent prior to the issuance of the September 2010 rating decision.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained.  The Veteran's service treatment records and identified post-service VA and private treatment records have been obtained and considered.

VA also afforded the Veteran a VA examination in March 2016 in connection with the issues on appeal.  These opinions are adequate to decide the issues of entitlement to service connection for thyroid disease, a hysterectomy, diabetes mellitus and/or weight gain and considered all of the pertinent evidence of record.  Additionally, the examiner provided a complete rationale, relying on and citing to the records reviewed, and offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion regarding the issues of entitlement to service connection for thyroid disease, a hysterectomy, diabetes mellitus and weight gain have been met. 

Furthermore, Board finds there has been substantial compliance with its November 2014 remand directives with regards to the instant claims and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  The AOJ sent a February 2015 letter to the Veteran requesting that she identify all VA and non-VA clinicians who had treated her for her claimed disabilities, that she submit evidence or records supporting her contention that her radiation exposure was higher than determined by the Chief Public Health and Environmental Hazards Officer in 2006, that she submit any medical evidence supporting her assertion that her in-service pregnancy complications and birth defects were the result of a high level of radiation exposure, that she provide additional information about how her claim for weight gain was related to her service and that she send any information that was referred to in her December 2012 letter suggesting that evidence was not received by the AOJ or destroyed in transit.  The AOJ also obtained a radiation dose estimate from the Director of the Post 9/11 Era Environmental Health Program in November 2016, obtained updated VA treatment records and obtained etiology opinions in March 2016.  Therefore, the Board finds that there has been substantial compliance with the its November 2014 remand directives, and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Analysis

A.  Statutes and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).   Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes mellitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.   Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R.        § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for disability based on exposure to ionizing radiation can be demonstrated by three different methods.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service-connected when they occur in "radiation-exposed Veterans."  38 U.S.C.A.                § 1112(c); 38 C.F.R. § 3.309(d).  This category of "radiation-exposed Veterans" includes those Veterans who participated in a "radiation-risk activity." 

"Radiation-risk activity" is defined to mean: onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war in Japan that resulted in an opportunity for exposure to ionizing radiation comparable to that of Veterans who were in the occupation of forces of Hiroshima or Nagasaki during the period August 6, 1945, and ending on July 1, 1946; or certain service on the grounds of gaseous diffusion plants located in Paducah, Kentucky; Portsmouth, Ohio; and Oak Ridge, Tennessee; or, in certain circumstances, service on Amchitka Island, Alaska.  38 C.F.R. § 3.309(d)(ii).

Diseases presumptively service connected for radiation-exposed Veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary gland, cancer of the urinary tract, bronchiolo-alveolar carcinoma, cancer of the bone, cancer of the brain, cancer of the colon, cancer of the lung, and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d)(2). 

Second, "radiogenic diseases" may be service connected, provided that certain conditions are met, pursuant to 38 C.F.R. § 3.311.  To consider a claim under section 3.311, the evidence must show the following: (1) the Veteran was exposed to ionizing radiation in service; (2) he subsequently developed a radiogenic disease; and (3) such disease first became manifest within a period specified by the regulation.  38 C.F.R. § 3.311(b).  If any of the foregoing three requirements has not been met, service connection for a disease claimed as secondary to exposure to ionizing radiation cannot be granted under 38 C.F.R. § 3.311.  38 C.F.R. 
§ 3.311(b)(1)(iii).  For purposes of 38 C.F.R. § 3.311, the term "radiogenic disease" means a disease that may be induced by ionizing radiation.  38 C.F.R. § 3.311(b)(2). 

The regulation states that the term radiogenic disease shall include: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer.  38 C.F.R. § 3.311(b)(2). 

Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.  See also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Thyroid Disease, Hysterectomy, Diabetes Mellitus and Weight Gain

The Veteran contends that her thyroid disease, hysterectomy and diabetes mellitus, and/or weight gain are the result of her in-service exposure to radiation.

In a June 2012 statement, the Veteran's former husband indicated that he had known her for 36 years that they married in 1977, that she gave birth to their son in 1979 and that their son suffered from various birth defects.  He also wrote that the Veteran began suffering from health problems shortly after giving birth to their son in 1979 and that it took almost three years to diagnose a thyroid condition.  During a June 2012 hearing, the Veteran testified that she worked as a senior corpsman at the Portsmouth Naval Hospital that she was in the room while patients were undergoing radiation treatments and that she often assisted patients during their treatment without using a lead apron to protect herself.  The Veteran's former husband testified that he had worked at the same hospital as the Veteran during service, that he recalled that she did not wear protective equipment during procedures and that she performed various medical procedures on patients that were undergoing experimental radiation treatment.  

Service treatment records indicate that glucose tolerance testing was conducted in January 1976 and do not reflect that a blood glucose disorder was diagnosed.  A May 1979 service discharge examination was negative for any relevant abnormalities and urinalysis was negative for sugar.  The remaining service treatment records were negative for complaints, treatments or diagnoses related to thyroid disease, a hysterectomy, diabetes mellitus and/or weight gain.

Post service treatment records reveal an assessment of hyperthyroidism in an April 1988 VA treatment note as well as subsequent treatment for Graves' disease.  The Veteran was noted to be status-post hysterectomy in a December 2002 VA treatment note.  A November 2009 VA treatment note indicates that the Veteran had been diagnosed with diabetes mellitus, type 2 two years prior.  A September 2010 VA treatment note indicated that the Veteran was "somewhat obese."

The Board has first considered whether service connection is warranted for diabetes mellitus on a presumptive basis.  However, the clinical evidence of record fails to show that the Veteran manifested diabetes mellitus to a degree of 10 percent within the one year following her discharge from service in June 1979.  In this case, the clinical evidence reveals that diabetes mellitus was diagnosed in approximately 2007.  As such, presumptive service connection is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The preponderance of the evidence is against the Veteran's claims for service connection for thyroid disease, a hysterectomy, diabetes mellitus and weight gain.  While the evidence of record shows that the Veteran has a currently diagnosed thyroid disease and diabetes mellitus, that she had undergone a hysterectomy and that she was considered to be obese by her treatment providers, the probative evidence of record demonstrates that such is not related to her service. 

While the Veteran did not engage in a radiation-risk activity during her time in service as she did not serve in Japan or in any of the grounds of gaseous diffusion plants in the United States, the record establishes that she was exposed to radiation while serving as a corpsman at Portsmouth Naval Hospital.  A June 2005 letter from the Navy Dosimetry Center stated that there were no reports of occupational exposure to ionizing radiation found for the Veteran, that a search of reports in the Naval Dosimetry Center files of occupational exposure to ionizing radiation for Portsmouth Naval Hospital did not list the Veteran and that it was likely that any potential sources of radiation were of sufficiently low intensity to preclude the need for monitoring this Veteran.  A September 2006 dose estimate provided by the Navy Dosimetry Center noted that a corpsman was required to wear a dosimeter if the corpsman was expected to be exposed to at least 0.5 rem of ionizing radiation per year during the periods of June 1975 to June 1975 and from November 1975 to July 1981.  The Navy Chief Public Health and Environmental Hazards Officer found that the Veteran's estimated occupational exposure to ionizing radiation during military service was 2.0 rem in a September 2006 dose estimate.

In a November 2016 radiation review memorandum, the Director of the Post-9/11 Era Environmental Health Program explained that three experimental studies were conducted at the Portsmouth Naval Hospital in the 1960s, that no high dose experimental human studies were conducted at that location and that the Department of Defense Report on Search for Human Radiation Experiment Records had been reviewed.  The Director stated that he agreed with the previous opinion of the Chief Public Health and Environmental Hazards Officer and that the Veteran was assigned a radiation dose estimate of 2.0 rem for her time in service (i.e., 0.5 rem per year for four years).  He explained that the Health Physics Society found that the average annual equivalent dose from natural background radiation in the United States was about 3 mSv (0.3 rem), that a person might accumulate an equivalent dose from natural background radiation of about 50 mSv (5 rem) in the first 17 years of life and about 250 mSv (25 rem) during an average 80-year lifetime, and that substantial and convincing scientific data showed evidence of health effects following high-dose exposures (many multiples of natural background).  However, the Director noted that for below levels of about 100 mSv (10 rem) above background from all sources combined, the observed radiation effects in people are not statistically different from zero.  The Director opined that it was unlikely that the Veteran's thyroid disease, hysterectomy, diabetes mellitus and/or unspecified weight gain were caused or aggravated by her exposure to ionizing radiation during service as her lifetime total radiation dose did not exceed 0.1 Sv (10 rem) above natural background.  Therefore, the Veteran's claimed thyroid disease, hysterectomy, diabetes mellitus and/or weight gain were not the result of her in-service exposure to ionizing radiation in his opinion.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  

Moreover, a May 2009 VA examiner noted that Graves' disease was one of the most common disorders involving the thyroid, that viral infections have been suggested to trigger or be involved in the pathogenesis of Graves' disease and that a review of the service records showed no evidence of the type of infection that could cause, or be suspected to cause, Graves' disease.  The examiner stated that there was another theory that the production of antibodies could be the result of a bacterial or viral infection as Graves' disease tended to manifest later in life and that there was very little evidence to support this theory.  As further stated by the examiner, it was believed that the bacterium was not a direct cause of Graves' disease but that it only served to aid in the development of the disease in genetically susceptible individuals.  The examiner stated that an infection that produced Graves' disease would have been a concurrent event.  The examiner stated that pregnancy was a major risk factor in susceptible women, that it was a surprisingly common postpartum presentation, that the Veteran had two pregnancies without evidence of Graves' disease during or following either delivery and that it would not have a nine year delayed onset.  The examiner indicated that she knew of no systemic drugs that possessed any radiation, that there was no evidence of hyperthyroidism symptoms in the service medical records and that the symptoms of hyperthyroidism were unique and obvious to a clinician.  Therefore, the examiner opined that it was less likely than not that any current thyroid disorder was casually related to active duty to include infection, pregnancy, radiation exposure or any other potential in-service event or injury.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  Id.  

There is no contrary probative opinion of record as to the claims for service connection for a hysterectomy, diabetes mellitus and/or weight gain.

Several other etiology opinions relevant to the claim for service connection for a thyroid disorder are of record; however, none are probative.  An April 2005 opinion from Dr. B.R. indicated that the Veteran's in-service radiation exposure was at least as likely as not related to her subsequent Graves' disease.  As no rationale or reasoning was provided, this opinion is afforded no probative weight.  Id.  An October 2005 opinion from Dr. C.C., a private physician, indicated that it was well substantiated by research that radiation exposure can lead to thyroid nodular disease and that he would have "no problem" stating that the Veteran's in-service exposure to radiation while working at the Naval Hospital would be the likely cause of her toxic nodular disease if she was exposed to substantial radiation during her years working at the Naval Hospital.   A second October 2005 opinion from Dr. C. C. indicates that there was a distinct possibility that the Veteran's radiation exposure could have led to the toxic nodular goiter in the first place and that thyroid nodular disease would not be an uncommon untoward outcome from that exposure if the Veteran had been exposed to significant amounts of radiation.  However, this provider did not indicate what would constitute "significant amounts of radiation" and the speculative terminology used does not provide a sufficient basis for an award of service connection.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative).  In a November 2009 VA treatment note, the Veteran's treating physician noted that radiation exposure may increase the risk of thyroid cancer but not increase the risk of Graves' disease or nodules.  No rationale was provided for this opinion.  See Nieves-Rodriguez, supra; Stefl, supra.  These opinions are therefore afforded little, if any, probative weight.

The Board also notes that a June 2006 VA examiner provided a negative etiology opinion for Graves' disease, reasoning that the Veteran's service records did not establish that she was directly involved with care during radiation treatment, that a radiation exposure badge was used or that her radiation exposure was monitored.  This opinion is based upon an inaccurate factual premise, as the November 2016 opinion from the Director of the Post-9/11 Era Environmental Health Program and the June 2005 opinion from the Navy Dosimetry Center clearly detailed the Veterans in-service radiation exposure.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).  This opinion is therefore afforded little, if any, probative weight.

In addition, in January 2017, VA's Office of General Counsel (OGC) issued a precedential opinion addressing questions regarding whether obesity may be considered a "disease" for the purposes of service connection under 38 U.S.C.        §§ 1110 and 1131 and whether obesity may be considered a disability for purposes of secondary service connection.  In general, VAOPGCPREC 1-2017 concludes that obesity per se is not a disease or injury for purposes of 38 U.S.C. §§ 1110 and 1131 and therefore may not be service connected on a direct basis or secondary basis.  The opinion further held that because it occurs over an extended period of time, the onset of obesity cannot qualify as an in-service "event" for the purposes of establishing service connection. 

The precedent opinion recognized that several organizations, including the American Medical Association (AMA) and some Federal agencies, have stated that obesity is a disease, but noted these statements were made for a variety of purposes other than disability compensation.  It was noted that the AMA voted to recognize obesity as a disease to advance obesity treatment and prevention, and that the decision was contrary to the recommendation of the AMA's Council on Science and Public Health.  The precedent opinion noted that while organizations and agencies that classify obesity as a disease reasonably may do so for purposes of promoting understanding, prevention, and treatment of conditions that jeopardize a person's health, it does not necessarily follow that obesity must be considered a disease for purposes of Title 38, United States Code as a matter of law.  Rather, the question of whether obesity should be considered a disease involves exercise of the gap-filling authority vested in VA under 38 U.S.C. § 501, which may include consideration of factual and policy considerations, such as whether there is general consensus that obesity is a disease or continued divergence of opinion.  VAOPGCPREC 1-2017.

The General Counsel opinion concluded that VA's policy that obesity per se is not a disease for purposes of establishing entitlement to service connection under 38 U.S.C. §§ 1110 and 1131, is consistent with governing statutes and General Counsel precedential decisions, and supported by a number of scientific authorities.  Id.

The Board is bound by precedent opinions of VA's General Counsel.  38 C.F.R.      § 19.5.  Thus, while the record the Veteran has claimed weight gain and there is some suggestion that her medical providers have considered her to be obese, obesity is not considered a disease or injury for which direct or secondary service connection may be granted.  Id.  Accordingly, as obesity or being overweight is not a disability for VA compensation purposes, the claim for service connection for weight gain must be denied on that basis.  Brammer v. Brown, 3 Vet. App. 223 (1992). 

The Board notes that the Veteran has contended that thyroid disease, a hysterectomy, diabetes mellitus and/or weight gain in the result of her service and that her former husband and former attorney have generally alleged on her behalf that these disabilities are the result of her service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

The Board also notes that the Veteran had reported working as a licensed practical nurse (LPN) at a nursing home in a September 2011 Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940) and that she testified during her June 2012 hearing that she worked as a senior corpsman during service.  She also reported during the March 2016 VA examination that she had worked in a hospital and a veteran's care center following service.  In addition, the Veteran's former husband indicated that he served as a hospital corpsman during service in a June 2012 statement.  The Veteran's credentials as an LPN could, potentially, render her competent to report on certain medical matters such as causation, etiology, and/or diagnosis.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (a nurse's statement may constitute competent medical evidence where the nurse has specialized knowledge regarding the area of medicine or participated in treatment).  However, there is no indication that the Veteran has undergone any specialized knowledge or training in the areas of endocrinology and/or radiogenic diseases.  In addition, it has not been argued or shown that the Veteran's former husband received any specialized medical training in diagnosis and opining as to the etiology of thyroid disease, a hysterectomy, diabetes mellitus and/or weight gain or that he actually participated in the Veteran's treatment, such that he is competent to render a probative (i.e., persuasive) opinion on the medical matter upon which these claims turn.  Id.

In addition, the Board finds that the question regarding the potential relationship between the Veteran's thyroid disease, a hysterectomy, diabetes mellitus and/or weight gain and any instance of her service and/or her in-service exposure to radiation to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Specifically, while the Veteran's former attorney is competent to describe his observations of the Veteran's symptoms, the Board accords his statements regarding the etiology of such disorders little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, and requires the administration and interpretation of diagnostic testing.  In the instant case, there is no suggestion that the Veteran's former attorney has had any medical training.  

As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinions of the Veteran, her former husband and/or her former attorney are nonprobative evidence.  

In addition, the Veteran submitted copies of Board decisions in other cases in which claims for service connection for a thyroid disorder or cause of death were denied or remanded for additional development.  VA benefits decisions are considered to be non-precedential in nature.  See, e.g., 38 C.F.R. § 20.1303.  Each case is decided on the basis of the individual facts in light of the applicable law and regulations.  Apart from the lack of precedential value, as different evidence in the case of another veteran may have resulted in the grant of educational benefits, any prior VA or Board decision does not compel the conclusion that the facts in this case warrant an award of benefits.  Moreover, the Board decisions submitted by the Veteran either denied the claimed benefit or remanded for additional development.  Therefore, while the Board has considered the Board decisions submitted by the Veteran, such decisions are not binding and do not control the outcome of this appeal; rather, the facts of this particular case must be determinative. 

The Board also notes that the Veteran submitted various internet articles on occupational radiation exposure and preventing occupational exposures to hazardous drugs in support of her appeals.   Generally, competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R.                      § 3.159(a)(1).  The referenced article provides only general information on the causes, symptoms and complications of occupational radiation exposure as well as occupational exposure to hazardous drugs.  In this regard, the Board notes that treatise evidence must "not simply provide speculative generic statements not relevant to the Veteran's claim."  Wallin v. West, 11 Vet. App. 509, 514 (1998).  Instead, the treatise evidence, "standing alone," must discuss "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Id.  See also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence must demonstrate connection between service incurrence and present injury or condition); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (generic statement about the possibility of a link between chest trauma and restrictive lung disease is too general and inconclusive); Mattern v. West, 12 Vet. App. 222, 227 (1999) (generally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise is too general and inconclusive (quoting Sacks, supra)).  When weighing the articles against the competent medical opinions of record, the Board finds the articles have little probative value as the probative medical opinions were based on the specific facts and history of the Veteran.

Therefore, the Veteran's thyroid disease, hysterectomy, diabetes mellitus and/or weight gain is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include exposure to radiation and diabetes mellitus did not manifest within one year of service discharge.  Consequently, service connection for such disorders are not warranted. 

In light of the foregoing, service connection must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a thyroid disease, a hysterectomy, diabetes mellitus and/or weight gain.  As such, that doctrine is not applicable in the instant claims, and her claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R.         § 3.102; Gilbert, supra. 





ORDER

Service connection for thyroid disease, to include Graves' disease, claimed as due to exposure to radiation, is denied.

Service connection for a hysterectomy, claimed as due to exposure to radiation, is denied.

Service connection for diabetes mellitus, claimed as due to exposure to radiation, is denied.

Service connection for weight gain, claimed as due to exposure to radiation, is denied.


REMAND

The Veteran has alleged that her arthritis of the hips and joints is the result of her in-service physical activity or that it is the result of an infectious disease from an in-service tick bite.  A March 2016 VA examiner opined that it was less likely than not that the Veteran's diagnosed bilateral hip and knee degenerative joint disease were related to any aspect of her service as she did not have a diagnosis of Lyme's disease in service or since discharge and that there were no diagnostic reports to suggest or confirm that she had arthritis in the knees or hips within one year of her discharge from service.  An opinion as to the relationship between this condition and the Veteran's in-service physical activity was not provided.  However, during the March 2016 VA examination, the Veteran alleged that her arthritis was due to exposure to radiation while on active duty.  As detailed above, the Veteran's in-service exposure to radiation as a corpsman at Portsmouth Naval Hospital has been established by the record.  Therefore, on remand, an addendum opinion should be obtained addressing this new theory of entitlement as well as the contentions regarding in-service physical activity.

On remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who treated her for her claimed disabilities.  Finally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records dated from December 2016 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in her possession. 

For federal records, all reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).
2.  After the completion of the above listed development, return the claims file, to include a copy of this remand, to the March 2016 VA examiner for an addendum opinion.  If the examiner who drafted the March 2016 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

The examiner is asked to furnish an opinion with respect to the following questions:
 
(a)  Is the Veteran's arthritis of the hips and joints at least likely as not (50 percent or greater probability) due to her in-service radiation exposure?  The examiner should specifically note and consider the September 2006 Memorandum by the Chief Public Health and Environmental Hazards Officer and the November 2016 radiation review memorandum from the Director of the Post-9/11 Era Environmental Health Program.

(b)  Is the Veteran's arthritis of the hips and joints at least likely as not (50 percent or greater probability) due to her in-service physical activity?  

If an opinion cannot be given without resorting to mere speculation than the VA examiner must state so and further provide a reason for such conclusion. 

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


